Motion to dismiss proceeding granted unless the petitioner files a supplemental record containing all the omitted documents on or before January 13, 1961, with notice of argument for the February 1961 Term of this court. Respondents’ points are to be served and filed on or before January 20, 1961. The order of the Waterfront Commission of New York Harbor revoking petitioner’s license is stayed pending the hearing and determination of this proceeding. Concur — Botein, P. J., Valente, Stevens, Eager and Bergan, JJ.